         Case 1:20-cv-03848-JPB Document 13 Filed 11/05/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

RICHARD J. LACHANCE,                          )
                                              )
       Plaintiff,                             )
                                              )
  v.                                          ) Case No. 1:20-cv-03848-JPB-JSA
                                              )
NORTHSTAR LOCATION                            )
SERVICES, LLC, BARCLAYS                       )
BANK DELAWARE,                                )
                                              )
     Defendant.                               )
_______________________________               )

       NOTICE OF SETTLEMENT AND JOINT MOTION TO STAY ALL
                 DEADLINES PENDING SETTLEMENT


       COME NOW Plaintiff Richard J. LaChance (“Plaintiff”) and Defendants

Northstar Location Services, LLC (“Northstar”) and Barclays Bank Delaware

(“Barclays”) (collectively “the Parties”) and hereby request a stay of all deadlines in

this case pending settlement, respectfully notifying the Court as follows: The Parties

have resolved the dispute between Plaintiff and Defendants. The Parties anticipate

filing a Dismissal with Prejudice within sixty (60) days of this notice. The Parties

jointly request that all pending court appearances and filing requirements, including

the filing deadlines for Defendants’ responsive pleadings, be stayed for sixty (60)

days to consummate said settlement and that the Court set a deadline for sixty (60)
                                          1
        Case 1:20-cv-03848-JPB Document 13 Filed 11/05/20 Page 2 of 3




days from the present for filing a Dismissal with Prejudice as to Defendants. The

parties shall notify the Court of any issues consummating the settlement within sixty

(60) days.

      Respectfully submitted this 5th day of November, 2020.

                                             GORDON REES SCULLY
                                             MANSUKHANI, LLP

                                              /s/ V. Phillip Hill IV
                                             Chad A. Shultz
                                             GA Bar No. 644440
                                             V. Phillip Hill IV
                                             GA Bar No. 637841
                                             Attorneys for Defendant Northstar
                                             Location Services, LLC
55 Ivan Allen Jr. Blvd., NW
Suite 750
Atlanta, Georgia 30308
(404) 978-7324
(678) 389-8475 Fax
cshultz@grsm.com
phill@grsm.com

                                              /s/ Brandon K. Honsalek*
                                             Brandon K. Honsalek
                                             GA Bar No. 742962
                                             Attorney for Plaintiff
                                             * Signed with express permission
2194 North Road
Snellville, GA 30078
(404)913-6992
470-745-4141
brandon@honsalek.com


                                         2
                          Case 1:20-cv-03848-JPB Document 13 Filed 11/05/20 Page 3 of 3




                               CERTIFICATE OF COMPLIANCE AND SERVICE

                        This is to certify that the foregoing document was prepared using Times New
                  Roman, 14 point font, in accordance with Local Rule 5.1(B), and that I electronically
                  filed same with the Clerk of Court using the CM/ECF System which will
                  automatically send email notification of such filing to all attorneys of record.
                        This 5th day of November, 2020.



                                                                /s/ V. Phillip Hill IV
                                                                V. Phillip Hill IV




1129898/32268572v.1
                                                            3
